Exhibit 10.9

Execution Version

GUARANTY

GIVEN BY DOMESTIC LOAN PARTIES

GUARANTY (this “Guaranty”), dated as of November 24, 2009, by JohnsonDiversey
Holdings, Inc., a Delaware corporation (“Holdings”), and each of the other
entities listed on the signature pages hereof or which becomes a party hereto
pursuant to Section 22 hereof (each a “Subsidiary Guarantor” and, together with
Holdings, collectively, the “Guarantors” and individually a “Guarantor”), in
favor of Citibank, N.A. (“CBNA”), as administrative agent for the Secured
Parties (in such capacity, the “Administrative Agent”, and together with the
other Secured Parties, each, a “Guarantied Party” and, collectively the
“Guarantied Parties”). All capitalized term used herein and not otherwise
defined herein shall have the respective meanings given to such terms in the
Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement dated as of November 24, 2009
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among JohnsonDiversey, Inc. (the “Company”), JohnsonDiversey
Holdings II B.V. (the “Euro Borrower”), JohnsonDiversey Canada, Inc. (the
“Canadian Borrower” and together with the Company and the Euro Borrower,
collectively, the “Borrowers”), Holdings, the Lenders party thereto, the Issuers
party thereto, CBNA, as administrative agent for the Lenders and the Issuers,
General Electric Capital Corporation, Goldman Sachs Lending Partners LLC and
JPMorgan Chase Bank, N.A. as co-syndication agents for the Lenders and the
Issuers, Citigroup Global Markets Inc., GE Capital Markets, Inc., Goldman Sachs
Lending Partners and J.P. Morgan Securities Inc., as joint lead arrangers, and
Citigroup Global Markets Inc., GE Capital Markets, Inc., Goldman Sachs Lending
Partners LLC and J.P. Morgan Securities Inc., Barclays Capital, HSBC Securities
(USA) Inc., Morgan Stanley, Natixis New York Branch, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, RBC
Capital Markets and Scotia Capital as joint bookrunning managers, the Lenders
and Issuers have severally agreed to make Loans and other extensions of credit
to the Borrowers upon the terms and subject to the conditions set forth therein;

WHEREAS, Holdings is the shareholder of all but one non-voting share of the
Company and each Subsidiary Guarantor is a direct or indirect Subsidiary of the
Company and an Affiliate of each other Borrower;

WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans, the issuance of the Letters of Credit and the
granting of the other financial accommodations to the Borrowers under the Credit
Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Issuers to make their respective extensions of credit to the Borrowers under the
Credit Agreement that the Guarantors shall have executed and delivered this
Guaranty to the Administrative Agent for the benefit of the Guarantied Parties;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1. Guaranty.

(a) To induce the Lenders to make the Loans and the Issuers to issue Letters of
Credit, each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the full and punctual payment when due and in the
currency due, whether at stated maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise in accordance herewith or any other Loan
Document, of all the Guarantied Obligations (as defined below) of such
Guarantor, whether or not from time to time reduced or extinguished or hereafter
increased or incurred, whether or not recovery may be or hereafter may become
barred by any statute of limitations, and whether enforceable or unenforceable
as against the Borrowers, now or hereafter existing, or due or to become due,
including principal, interest (including interest at the contract rate
applicable upon default accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code or any similar Requirements of Law (such
laws, together with the Bankruptcy Code, the “Bankruptcy Laws”), whether or not
such interest is an allowed claim in such proceeding), fees and costs of
collection. This Guaranty constitutes a guaranty of payment and not of
collection.

(b) “Guarantied Obligations” means (i) in the case of the Company, the
Obligations of the Canadian Borrower, the Euro Borrower and any other Borrowers
from time to time (other than the Company), and (ii) in the case of each other
Guarantor, the Obligations of all Borrowers (from time to time).

(c) Each Guarantor further agrees that, if any payment made by any Borrower or
any other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
Collateral are required to be returned by any Guarantied Party to any Borrower,
its estate, trustee, receiver or any other party, including any Guarantor, under
any Bankruptcy Laws, state or federal law, common law or equitable cause, then,
to the extent of such payment or repayment, any such Guarantor’s liability
hereunder (and any Lien or other Collateral securing such liability) shall be
and remain in full force and effect, as fully as if such payment had never been
made or, if prior thereto this Guaranty shall have been cancelled or surrendered
(and if any Lien or other Collateral securing such Guarantor’s liability
hereunder shall have been released or terminated by virtue of such cancellation
or surrender), this Guaranty (and such Lien or other Collateral) shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Guarantor in respect of the amount of such payment (or
any Lien or other Collateral securing such obligation).

Section 2. Limitation of Guaranty. Any term or provision of this Guaranty or any
other Loan Document to the contrary notwithstanding, the maximum aggregate
amount of the Guarantied Obligations for which any Subsidiary Guarantor shall be
liable shall not exceed the maximum amount for which such Subsidiary Guarantor
can be liable without rendering this Guaranty or any other Loan Document, as it
relates to such Subsidiary Guarantor, subject to avoidance under applicable law
relating to fraudulent conveyance or fraudulent transfer (including section 548
of the Bankruptcy Code or any applicable provisions of other Bankruptcy Laws)
(collectively, “Fraudulent Transfer Laws”), in each case after giving effect
(a) to all other liabilities of such Subsidiary Guarantor, contingent or
otherwise, that are relevant under such Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of such Subsidiary Guarantor in respect of
intercompany Indebtedness to any Borrower to the extent that such Indebtedness
would be discharged in an amount equal to the amount paid by such Subsidiary
Guarantor hereunder) and (b) to the value as assets of such Subsidiary Guarantor
(as determined under the applicable provisions of such Fraudulent Transfer Laws)
of any rights to

 

2



--------------------------------------------------------------------------------

subrogation, contribution, reimbursement, indemnity or similar rights held by
such Subsidiary Guarantor pursuant to (i) applicable law, (ii) Section 3 of this
Guaranty or (iii) any other agreement providing for an equitable allocation
among such Subsidiary Guarantor and other Subsidiaries or Affiliates of the
Company of obligations arising under this Guaranty or other guaranties of the
Guarantied Obligations by such parties.

Section 3. Contribution. To the extent that any Subsidiary Guarantor shall be
required hereunder to pay a portion of the Guarantied Obligations which shall
exceed the greater of (i) the amount of the economic benefit actually received
by such Subsidiary Guarantor from the Facilities and (ii) the amount which such
Subsidiary Guarantor would otherwise have paid if such Subsidiary Guarantor had
paid the aggregate amount of the Guarantied Obligations (excluding the amount
thereof repaid by the Borrowers and Holdings) in the same proportion as such
Subsidiary Guarantor’s net worth at the date enforcement hereunder is sought
bears to the aggregate net worth of all the Subsidiary Guarantors at the date
enforcement hereunder is sought, then such Guarantor shall be reimbursed by such
other Subsidiary Guarantors for the amount of such excess, pro rata, based on
the respective net worths of such other Subsidiary Guarantors at the date
enforcement hereunder is sought.

Section 4. Authorization; Other Agreements. The Guarantied Parties are hereby
authorized, without notice to or demand upon any Guarantor, which notice or
demand is expressly waived hereby, and without discharging or otherwise
affecting the obligations of any Guarantor hereunder (which shall remain
absolute and unconditional notwithstanding any such action or omission to act),
from time to time, to:

(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Guarantied Obligations, or any part
of them, or otherwise modify, amend or change the terms of any promissory note
or other agreement, document or instrument (including, without limitation, the
other Loan Documents) now or hereafter executed by any Borrower and delivered to
the Guarantied Parties or any of them, including, without limitation, any
increase or decrease of principal or the rate of interest thereon;

(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Guarantied Obligations, or any part thereof, or any
other instrument or agreement in respect of the Guarantied Obligations
(including the other Loan Documents) now or hereafter executed by any Borrower
and delivered to the Guarantied Parties or any of them;

(c) accept partial payments on the Guarantied Obligations;

(d) receive, take and hold additional security or collateral for the payment of
the Guarantied Obligations or any part of them and exchange, enforce, waive,
substitute, liquidate, terminate, abandon, fail to perfect, subordinate,
transfer, otherwise alter and release any such additional security or
collateral;

(e) settle, release, compromise, collect or otherwise liquidate the Guarantied
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Guarantied Obligations or any part
of them or any other guaranty therefor, in any manner;

 

3



--------------------------------------------------------------------------------

(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Guarantied Obligations or any part of them and otherwise deal
with the Borrowers or any other guarantor, maker or endorser;

(g) apply to the Guarantied Obligations any and all payments or recoveries from
any Borrower, from any other guarantor, maker or endorser of the Guarantied
Obligations or any part of them or from any Guarantor to the Guarantied
Obligations in such order as provided herein whether such Guarantied Obligations
are secured or unsecured or guaranteed or not guaranteed by others;

(h) apply any and all payments or recoveries from any Guarantor of the
Guarantied Obligations or sums realized from security furnished by such
Guarantor upon its indebtedness or obligations to the Guarantied Parties, or any
of them, whether or not such indebtedness or obligations relate to the
Guarantied Obligations; and

(i) refund at any time any payment received by any Guarantied Party in respect
of any of the Guarantied Obligations, and payment to such Guarantied Party of
the amount so refunded shall be fully guaranteed hereby even though prior
thereto this Guaranty shall have been cancelled or surrendered (or any release
or termination of any Collateral by virtue thereof), and such prior cancellation
or surrender shall not diminish, release, discharge, impair or otherwise affect
the obligations of any Guarantor hereunder in respect of the amount so refunded
(and any Collateral so released or terminated shall be reinstated with respect
to such obligations);

even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including, without limitation, any election of remedies by reason of any
judicial, non-judicial or other proceeding in respect of the Guarantied
Obligations which impairs any subrogation, reimbursement or other right of such
Guarantor).

Section 5. Guaranty Absolute and Unconditional. Each Guarantor hereby waives any
defense of a surety or guarantor or any other obligor on any obligations arising
in connection with or in respect of any of the following and hereby agrees that
its obligations under this Guaranty are absolute and unconditional and shall not
be discharged or otherwise affected as a result of:

(a) the invalidity or unenforceability of any of the Guarantied Obligations or
any agreement or instrument relating thereto, or any security for, or other
guaranty of the Guarantied Obligations or any part of them, or the lack of
perfection or continuing perfection or failure of priority of any security
for the Guarantied Obligations or any part of them;

(b) the absence of any attempt to collect the Guarantied Obligations or any part
of them from any Borrower or other action to enforce the same;

(c) failure by any Guarantied Party to take any steps to perfect and maintain
any Lien on, or to preserve any rights to, any Collateral;

(d) any Guarantied Party’s election, in any proceeding instituted under
chapter 11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of
the Bankruptcy Code or any comparable provisions of other Bankruptcy Laws;

 

4



--------------------------------------------------------------------------------

(e) any borrowing or grant of a Lien by any Borrower, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code or any
comparable provisions of other Bankruptcy Laws;

(f) the disallowance, under Section 502 of the Bankruptcy Code or any comparable
provisions of other Bankruptcy Laws, of all or any portion of any Guarantied
Party’s claim (or claims) for repayment of the Guarantied Obligations;

(g) any use of cash collateral under Section 363 of the Bankruptcy Code or any
comparable provisions of other Bankruptcy Laws;

(h) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

(i) the avoidance of any Lien in favor of the Guarantied Parties or any of them
for any reason;

(j) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any
Borrower, any Guarantor or any of the Company’s other Subsidiaries, including
without limitation, any discharge of, or bar or stay against collecting, all or
any of the Guarantied Obligations (or any part of them or interest thereon) in
or as a result of any such proceeding;

(k) failure by any Guarantied Party to file or enforce a claim against any
Borrower or its estate in any bankruptcy or insolvency case or proceeding;

(l) any action taken by any Guarantied Party if such action is authorized
hereby;

(m) any election following the occurrence of an Event of Default by any
Guarantied Party to proceed separately against the personal property Collateral
in accordance with such Guarantied Party’s rights under the UCC (or other
applicable legislation) or, if the Collateral consists of both personal and real
property, to proceed against such personal and real property in accordance with
such Guarantied Party’s rights with respect to such real property;

(n) any change in the corporate existence or structure of any Borrower or any
other Loan Party (other than as permitted in the Credit Agreement);

(o) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Guarantor or any other Person against any Guarantied Party;

(p) any Requirement of Law affecting any term of any Guarantor’s obligations
under this Guaranty; or

(q) any other circumstance that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor or any other obligor on any
obligations, other than the payment in full of the Guarantied Obligations.

Section 6. Waivers. Each Guarantor hereby waives diligence, promptness,
presentment, demand for payment or performance and protest and notice of
protest, notice of acceptance and any other notice in respect of the Guarantied
Obligations or any part of them, and any defense arising by reason of any
disability or other defense of any Borrower. Each Guarantor shall not,

 

5



--------------------------------------------------------------------------------

until the Guarantied Obligations are irrevocably paid in full and the
Commitments have been terminated, assert any claim or counterclaim it may have
against any Borrower or set off any of its obligations to any Borrower against
any obligations of any Borrower to it. In connection with the foregoing, each
Guarantor covenants that its obligations hereunder shall not be discharged,
except by complete performance.

Section 7. Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrowers and any and all
endorsers and/or other guarantors of all or any part of the Guarantied
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guarantied Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that no Guarantied Party shall have any
duty to advise any Guarantor of information known to it regarding such condition
or any such circumstances. In the event any Guarantied Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, such Guarantied Party shall be under no obligation
(i) to undertake any investigation not a part of its regular business routine,
(ii) to disclose any information which such Guarantied Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to any Guarantor.

Section 8. Waiver of Subrogation and Contribution Rights. Until the Guarantied
Obligations have been irrevocably paid in full and the Commitments have been
terminated, the Guarantors shall not enforce or otherwise exercise any right of
subrogation to any of the rights of the Guarantied Parties or any part of them
against any Borrower or any right of reimbursement or contribution or similar
right against any Borrower by reason of this Guaranty or by any payment made by
any Guarantor in respect of the Guarantied Obligations.

Section 9. Subordination. Each Guarantor hereby agrees that any Indebtedness of
any Borrower now or hereafter owing to any Guarantor, whether heretofore, now or
hereafter created (the “Guarantor Subordinated Debt”), is hereby subordinated to
all of the Guarantied Obligations, and that, except as permitted pursuant to the
Credit Agreement, the Guarantor Subordinated Debt shall not be paid in whole or
in part until the Guarantied Obligations have been paid in full and this
Guaranty is terminated and of no further force or effect. No Guarantor shall
accept any payment of or on account of any Guarantor Subordinated Debt at any
time in contravention of the foregoing. Upon the occurrence and during the
continuance of an Event of Default, each Borrower shall, upon demand, pay to the
Administrative Agent any payment of all or any part of the Guarantor
Subordinated Debt and any amount so paid to the Administrative Agent shall be
applied to payment of the Guarantied Obligations as provided in Section 2.13(g)
(Payments and Computations) of the Credit Agreement. Each payment on the
Guarantor Subordinated Debt received in violation of any of the provisions
hereof shall be deemed to have been received by such Guarantor as trustee for
the Guarantied Parties and shall be paid over to the Administrative Agent
immediately on account of the Guarantied Obligations, but without otherwise
affecting in any manner such Guarantor’s liability hereof. Each Guarantor agrees
to file all claims against the Borrowers in any bankruptcy or other proceeding
in which the filing of claims is required by law in respect of any Guarantor
Subordinated Debt, and the Administrative Agent shall be entitled to all of such
Guarantor’s rights thereunder. If for any reason a Guarantor fails to file such
claim at least ten Business Days prior to the last date on which such claim is
permitted to be filed, such Guarantor hereby irrevocably appoints the
Administrative Agent as its true and lawful attorney-in-fact and is hereby
authorized to act as attorney-in-fact in such Guarantor’s name to file such
claim or, in the Administrative Agent’s discretion, to assign such claim to and
cause proof of claim to be filed in

 

6



--------------------------------------------------------------------------------

the name of the Administrative Agent or its nominee. In all such cases, whether
in administration, bankruptcy or otherwise, the person or persons authorized to
pay such claim shall pay to the Administrative Agent the full amount payable on
the claim in the proceeding, and, to the full extent necessary for that purpose,
each Guarantor hereby assigns to the Administrative Agent all of such
Guarantor’s rights to any payments or distributions to which such Guarantor
otherwise would be entitled. If the amount so paid is greater than such
Guarantor’s liability hereunder, the Administrative Agent shall pay the excess
amount to the party entitled thereto. In addition, each Guarantor hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact to
exercise all of such Guarantor’s voting rights with respect to such Guarantor’s
Guarantor Subordinated Debt in connection with any bankruptcy proceeding or any
plan for the reorganization of any Borrower.

Section 10. Default; Remedies. The obligations of each Guarantor hereunder are
independent of and separate from the Guarantied Obligations. Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent may,
at its sole election, proceed directly and at once, without notice, against any
Guarantor to collect and recover the full amount or any portion of the
Guarantied Obligations then due, without first proceeding against any Borrower
or any other guarantor of the Guarantied Obligations, or against any Collateral
under the Loan Documents or joining any Borrower or any other guarantor in any
proceeding against any Guarantor.

Section 11. Irrevocability. This Guaranty shall be irrevocable as to any and all
of the Guarantied Obligations until the Commitments have been terminated and all
monetary Guarantied Obligations then outstanding have been irrevocably repaid in
cash, at which time this Guaranty shall automatically be cancelled. Upon such
cancellation and at the written request of any Guarantor or its successors or
assigns, and at the cost and expense of such Guarantor or its successors or
assigns, the Administrative Agent shall execute in a timely manner a
satisfaction of this Guaranty and such instruments, documents or agreements as
are necessary or desirable to evidence the termination of this Guaranty.

Section 12. Setoff. Upon the occurrence and during the continuance of an Event
of Default, each Guarantied Party and each Affiliate of a Guarantied Party may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply toward the payment
of all or any part of the Guarantied Obligations (i) any indebtedness due or to
become due from such Guarantied Party or Affiliate to such Guarantor, and
(ii) any moneys, credits or other property belonging to such Guarantor, at any
time held by or coming into the possession of such Guarantied Party or
Affiliate.

Section 13. No Marshalling. Each Guarantor consents and agrees that no
Guarantied Party or Person acting for or on behalf of any Guarantied Party shall
be under any obligation to marshal any assets in favor of any Guarantor or
against or in payment of any or all of the Guarantied Obligations.

Section 14. Enforcement; Amendments; Waivers. No delay on the part of any
Guarantied Party in the exercise of any right or remedy arising under this
Guaranty, the Credit Agreement, any of the other Loan Documents or otherwise
with respect to all or any part of the Guarantied Obligations, the Collateral or
any other guaranty of or security for all or any part of the Guarantied
Obligations shall operate as a waiver thereof, and no single or partial exercise
by any such Person of any such right or remedy shall preclude any further
exercise thereof. No modification or waiver of any of the provisions of this
Guaranty shall be binding upon any Guarantied Party, except as expressly set
forth in a writing duly signed and delivered by the party making such
modification or

 

7



--------------------------------------------------------------------------------

waiver. Failure by any Guarantied Party at any time or times hereafter to
require strict performance by any Borrower, any Guarantor, any other guarantor
of all or any part of the Guarantied Obligations or any other Person of any of
the provisions, warranties, terms and conditions contained in any of the Loan
Documents now or at any time or times hereafter executed by such Persons and
delivered to any Guarantied Party shall not waive, affect or diminish any right
of any Guarantied Party at any time or times hereafter to demand strict
performance thereof and such right shall not be deemed to have been waived by
any act or knowledge of any Guarantied Party, or its respective agents, officers
or employees, unless such waiver is contained in an instrument in writing,
directed and delivered to the Borrowers or such Guarantor, as applicable,
specifying such waiver, and is signed by the party or parties necessary to give
such waiver under the Credit Agreement. No waiver of any Event of Default by any
Guarantied Party shall operate as a waiver of any other Event of Default or the
same Event of Default on a future occasion, and no action by any Guarantied
Party permitted hereunder shall in any way affect or impair any Guarantied
Party’s rights and remedies or the obligations of any Guarantor under this
Guaranty. Any determination by a court of competent jurisdiction of the amount
of any principal and/or interest owing by any Borrower to a Guarantied Party
shall be conclusive and binding on each Guarantor irrespective of whether such
Guarantor was a party to the suit or action in which such determination was
made.

Section 15. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and upon the successors and assigns of such Guarantor and shall inure
to the benefit of the Guarantied Parties and their respective successors and
assigns; all references herein to the Borrowers and to the Guarantors shall be
deemed to include their respective successors and assigns. The successors and
assigns of the Guarantors and the Borrowers shall include, without limitation,
their respective receivers, trustees and debtors-in-possession. All references
to the singular shall be deemed to include the plural where the context so
requires.

Section 16. Governing Law. This Guaranty and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

Section 17. Submission to Jurisdiction; Service of Process.

(a) Any legal action or proceeding with respect to this Guaranty, and any of the
other Loan Documents to which any Guarantor is party, may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Guaranty,
each Guarantor hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. The
parties hereto hereby irrevocably waive any objection, including any objection
to the laying of venue or based on the grounds of forum non conveniens, which
any of them may now or hereafter have to the bringing of any such action or
proceeding in such respective jurisdictions.

(b) Each Guarantor hereby irrevocably designates, appoints and empowers the
Company, in the case of any suit, action or proceeding brought in the United
States of America as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any action or proceeding arising out of or in connection with this Guaranty or
any of the other Loan Documents. Such service may be made by mailing (by
registered or certified mail, postage prepaid) or delivering a copy of such
process to such Guarantor in care of the Company at the Company’s address
specified in Section 11.9 (Notices, etc.) of the Credit Agreement or at such
other address as the Company may specify pursuant to such Section 11.9, and such
Guarantor hereby irrevocably authorizes and directs the Company

 

8



--------------------------------------------------------------------------------

to accept such service on its behalf. Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c) Nothing contained in this Section 17 shall affect the right of the
Administrative Agent or any other Guarantied Party to serve process in any other
manner permitted by law or commence legal proceedings or otherwise proceed
against a Guarantor in any other jurisdiction.

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars or Euros into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars or Euros, as
the case may be, with such other currency at the spot rate of exchange quoted by
the Administrative Agent at 11:00 a.m. (New York time) on the Business Day
preceding that on which final judgment is given, for the purchase of Dollars,
for delivery two Business Days thereafter.

Section 18. Certain Terms. The following rules of interpretation shall apply to
this Guaranty: (a) the terms “herein,” “hereof,” “hereto” and “hereunder” and
similar terms refer to this Guaranty as a whole and not to any particular
Article, Section, subsection or clause in this Guaranty, (b) unless otherwise
indicated, references herein to an Exhibit, Article, Section, subsection or
clause refer to the appropriate Exhibit to, or Article, Section, subsection or
clause in this Guaranty and (c) the term “including” means “including without
limitation” except when used in the computation of time periods.

Section 19. Waiver of Jury Trial. Each of the Administrative Agent, the other
Guarantied Parties and each Guarantor irrevocably waives trial by jury in any
action or proceeding with respect to this Guaranty and any of the other Loan
Documents.

Section 20. Notices. Any notice or other communication herein required or
permitted shall be given as provided in Section 11.9 (Notices, etc.) of the
Credit Agreement and, in the case of any Guarantor, to such Guarantor in care of
the Company.

Section 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

Section 22. Additional Guarantors. Each of the Guarantors agrees that, if
pursuant to Section 7.11(c) (Additional Collateral and Guaranties) of the Credit
Agreement the Borrowers shall be required to cause any Material Subsidiary that
is a Domestic Subsidiary and is not a Guarantor to become a Guarantor hereunder,
or if for any reason the Borrowers desire any such Subsidiary to become a
Guarantor hereunder, such Subsidiary shall execute and deliver to the
Administrative Agent a Guaranty Supplement in substantially the form of
Exhibit A attached hereto and shall thereafter for all purposes be a party
hereto and have the same rights, benefits and obligations as a Guarantor party
hereto on the Closing Date.

 

9



--------------------------------------------------------------------------------

Section 23. Collateral. Each Guarantor hereby acknowledges and agrees that its
obligations under this Guaranty are secured pursuant to the terms and provisions
of the Collateral Documents executed by it in favor of the Administrative Agent,
for the benefit of the Secured Parties, and covenants that it shall not grant
any Lien with respect to its property in favor, or for the benefit, of any
Person other than the Administrative Agent, for the benefit of the Secured
Parties except as expressly permitted by the terms of the Credit Agreement.

Section 24. Waiver. Each Guarantor hereby irrevocably and unconditionally
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover any special, exemplary, punitive or consequential damage in any
legal action or proceeding in respect of this Guaranty or any of the other Loan
Documents.

Section 25. Execution in Counterparts This Guaranty may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart hereof by telecopy shall be effective as
delivery of a manually executed counterpart hereof.

Section 26. Entire Agreement. This Guaranty, taken together with all of the
other Loan Documents executed and delivered by the Guarantors, represents the
entire agreement and understanding of the parties hereto and supersedes all
prior understandings, written and oral, relating to the subject matter hereof.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed on the date first set
forth above.

 

JOHNSONDIVERSEY, INC. JOHNSON DIVERSEY HOLDINGS, INC.

JD POLYMER. LLC,

each as a Guarantor

By:  

/s/ Scott D. Russell

  Name:   Scott D. Russell   Title:   In the capacities listed on Schedule 1
INTEGRATED SANITATION MANAGEMENT, INC. JDI CEE HOLDINGS, INC. JOHNSON DIVERSEY
PUERTO RICO, INC. JOHNSON DIVERSEY SHAREHOLDINGS, INC. JOHNSON WAX DIVERSEY
SHAREHOLDINGS, INC. PROFESSIONAL SHAREHOLDINGS, INC. JDI HOLDINGS, INC.

DUBOIS INTERNATIONAL, INC.,

each as a Guarantor

By:  

/s/ Andrew J. Warren

  Name:   Andrew J. Warren   Title:   In the capacities listed on Schedule 2
AUTO - C, LLC THE BUTCHER COMPANY

JWP INVESTMENTS, INC.,

each as a Guarantor

By:  

/s/ Jeffrey M. Haufschild

  Name:   Jeffrey M. Haufschild   Title:   In the capacities listed on Schedule
3

 

[SIGNATURE PAGE TO GUARANTY BY DOMESTIC LOAN PARTIES]



--------------------------------------------------------------------------------

SCHEDULE 1

 

JURISDICTION

  

GUARANTOR

  

CAPACITY OF SCOTT D. RUSSELL

Delaware    JohnsonDiversey, Inc.    Senior Vice President, General Counsel and
Secretary Delaware    JohnsonDiversey Holdings, Inc.    Senior Vice President,
General Counsel and Secretary Wisconsin    JD Polymer, LLC    President

 

[SCHEDULE 1 TO SIGNATURE PAGE TO DOMESTIC GUARANTY]



--------------------------------------------------------------------------------

SCHEDULE 2

 

JURISDICTION

  

GUARANTOR

  

CAPACITY OF ANDREW J. WARREN

Delaware    Integrated Sanitation Management, Inc.    Vice President and
Treasurer Delaware    JDI CEE Holdings, Inc.    Vice President and Treasurer
Delaware    Johnson Diversey Puerto Rico, Inc.    Vice President and Treasurer
Delaware    Johnson Diversey Shareholdings, Inc.    Vice President and Treasurer
Delaware    Johnson Wax Diversey Shareholdings, Inc.    Vice President and
Treasurer Delaware    Professional Shareholdings, Inc.    Vice President and
Treasurer Nevada    JDI Holdings, Inc.    Vice President and Secretary Ohio   
DuBois International, Inc.    Assistant Secretary

 

[SCHEDULE 2 TO SIGNATURE PAGE TO DOMESTIC GUARANTY]



--------------------------------------------------------------------------------

SCHEDULE 3

 

JURISDICTION

  

GUARANTOR

  

CAPACITY OF JEFFREY M. HAUFSCHILD

Delaware    Auto-C, LLC    Assistant Treasurer Delaware    The Butcher Company
   Assistant Treasurer Nevada    JWP Investments, Inc.    Treasurer

 

[SIGNATURE PAGE TO GUARANTY BY DOMESTIC LOAN PARTIES]



--------------------------------------------------------------------------------

ACKNOWLEDGED and AGREED to as of the date first above written:

 

CITIBANK, N.A., as Administrative Agent By:  

/s/ David Leland

  Name:   David Leland   Title:   Vice President

 

[SIGNATURE PAGE TO GUARANTY BY DOMESTIC LOAN PARTIES]



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTY SUPPLEMENT

The undersigned hereby agrees to be bound as a Guarantor for purposes of the
Guaranty dated as of November 24, 2009 (the “Guaranty”), among JohnsonDiversey
Holdings, Inc., (“Holdings”) and certain Subsidiaries of Holdings listed on the
signature pages thereof and acknowledged by Citibank, N.A., as Administrative
Agent, and the undersigned hereby acknowledges receipt of a copy of the
Guaranty. Capitalized terms used herein but not defined herein are used with the
meanings given them in the Guaranty.

Agreed to this      day of                     ,     .

 

[NAME OF SUBSIDIARY GUARANTOR] By:  

 

  Name:   Title:

Acknowledged and agreed to

as of the date set forth above:

 

CITIBANK, N.A., as Administrative Agent By:  

 

  Name:   Title: